Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed March 24, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00224-CR



                  IN RE SAMUEL ROY JACKSON, Relator


                         ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                             183rd District Court
                             Harris County, Texas
                         Trial Court Cause No. 913043

                        MEMORANDUM OPINION

      On March 13, 2015, relator Samuel Roy Jackson filed a petition for writ of
habeas corpus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52.     In the petition, relator seeks relief from unlawful
confinement due to a void judgment on his conviction for aggravated robbery.

      The courts of appeals have no original habeas corpus jurisdiction in criminal
matters; their jurisdiction is appellate only. Tex. Gov’t Code Ann. § 22.221(d); Ex
parte Price, 228 S.W.3d 885, 886 (Tex. App.—Waco 2007, orig. proceeding);
Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no
pet.). Original jurisdiction to grant a writ of habeas corpus in a criminal case is
vested in the Texas Court of Criminal Appeals, the district courts, the county
courts, or a judge in those courts. Tex. Code Crim. Proc. Ann. art. 11.05 (West
2005); Ex parte Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002,
pet. ref’d); Ex parte Hawkins, 885 S.W.3d 586, 588 (Tex. App.—El Paso 1994,
orig. proceeding). This court is without jurisdiction to consider relator’s petition
for writ of habeas corpus.

      Therefore, we dismiss relator’s petition for lack of jurisdiction.


                                                    PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2